Citation Nr: 0822443	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-36 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for tinnitus 
and assigned a 10 percent rating, effective November 3, 2003.


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260; his tinnitus has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment, so as to merit extraschedular consideration.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular or 
extraschedular evaluation in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  However, as will be further discussed below, this claim 
is being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  See 38 C.F.R. § 3.159(b)(3) (as revised effective 
May 30, 2008); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

Increased Evaluation for Tinnitus

An October 2004 VA audiology examination report reflects the 
veteran's complaints of bilateral, constant tinnitus.  The 
examiner opined that it was more likely than not that the 
veteran's tinnitus was service related, based on his reported 
history of tinnitus since service.

In March 2005, the RO granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating for 
that disability under Diagnostic Code 6260.  Thereafter, the 
veteran perfected an appeal as to the initial evaluation 
assigned for his service-connected tinnitus disability.

6260  Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. (Authority: 38 U.S.C. 1155)
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2007).  
The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected tinnitus disability that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As there is also no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


